Name: Commission Regulation (EC) No 1979/97 of 10 October 1997 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: production;  processed agricultural produce;  marketing;  economic policy
 Date Published: nan

 Avis juridique important|31997R1979Commission Regulation (EC) No 1979/97 of 10 October 1997 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1996/97 marketing year Official Journal L 278 , 11/10/1997 P. 0012 - 0012COMMISSION REGULATION (EC) No 1979/97 of 10 October 1997 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1996/97 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2),Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EC) No 636/95 (4), and in particular Article 17a (2) thereof,Whereas Article 5 of Regulation No 136/66/EEC provides that the unit production aid must be reduced where the actual production in a given marketing year exceeds the guaranteed maximum quantity fixed for that marketing year; whereas, however, producers whose average production does not amount to 500 kilograms of olive oil per marketing year are not affected by such a reduction;Whereas Article 17a of Regulation (EEC) No 2261/84 provides that in order to determine the unit amount of the production aid for olive oil that can be paid in advance, the estimated production for the marketing year concerned should be determined; whereas that amount must be fixed at a level avoiding any risk of unwarranted payment to olive growers;Whereas, in order to establish the estimated production, the Member States must forward to the Commission the data for the olive oil production estimates for each marketing year; whereas the Commission may avail itself of other sources of information;Whereas the amount of the advance withheld for the establishment of the register of olive cultivation provided for in Council Regulation (EEC) No 2159/92 (5) and the amount withheld for measures to improve the quality of olive oil provided for in Council Regulation (EC) No 1583/96 (6) must be taken into account;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 For the 1996/97 marketing year the estimated production shall be 1 859 400 tonnes, and the unit amount of the production aid that may be paid in advance shall be ECU 90,32 per 100 kilograms.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 206, 16. 8. 1996, p. 11.(3) OJ L 208, 3. 8. 1984, p. 3.(4) OJ L 67, 25. 3. 1995, p. 1.(5) OJ L 217, 31. 7. 1992, p. 8.(6) OJ L 206, 16. 8. 1996, p. 14.